OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22691 The First Western Funds Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450Cincinnati, Ohio (Address of principal executive offices) (Zip code) Wade R. Bridge c/o Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45244 Name and address of agent for service) Registrant's telephone number, including area code: (513) 587-3400 Date of fiscal year end:August 31, 2013 Date of reporting period: November 30, 2012 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) U.S. TREASURY OBLIGATIONS - 8.2% Maturity Coupon Par Value Value U.S. Treasury Notes 08/15/15 % $ $ U.S. Treasury Notes 05/15/16 % U.S. Treasury STRIPs 11/15/16 % U.S. Treasury Notes 11/15/16 % U.S. Treasury Notes 02/28/17 % U.S. Treasury Notes 08/15/19 % U.S. Treasury Bonds 08/15/23 % Total U.S. Treasury Obligations (Cost $2,949,633) $ U.S. GOVERNMENT AGENCY OBLIGATIONS - 8.8% Maturity Coupon Par Value Value Federal Agricultural Mortgage Corporation - 1.5% Federal Agricultural Mortgage Corporation 07/27/16 % $ $ Federal Farm Credit Bank - 0.8% Federal Farm Credit Bank 11/15/19 % Federal Home Loan Bank - 5.2% Federal Home Loan Bank 02/18/15 % Federal Home Loan Bank 06/12/15 % Federal Home Loan Bank 05/15/19 % Federal Home Loan Bank 10/24/22 % Federal Home Loan Bank 12/19/25 % Federal National Mortgage Association - 1.3% Federal National Mortgage Association 02/21/19 % Total U.S. Government Agency Obligations(Cost$3,352,065) $ MORTGAGE-BACKED SECURITIES - 37.2% Maturity Coupon Par Value Value Corporate - 9.5% Banc of America Mortgage Securities, Inc., Series 2003-4 06/01/33 % $ $ Citigroup Mortgage Loan Trust, Inc., Series 2009-6-6A1 (a) 07/25/36 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 37.2% (Continued) Maturity Coupon Par Value Value Corporate - 9.5% (Continued) Countrywide Home Loans, Inc., Series 2002-25-2A1 11/01/17 % $ $ Countrywide Home Loans, Inc., Series 2003-J10-2A1 11/01/18 % Countrywide Home Loans, Inc., Series 2003-J7-1A2 08/01/33 % CS First Boston Mortgage Securities Company, Series 2002-AR31-4A2 (a) 11/01/32 % CS First Boston Mortgage Securities Company, Series 2003-11-1A31 06/01/33 % Impac CMB Trust, Series 2005-4-2A1 (a) 05/25/35 % Impac Secured Assets Corporation, Series 2003-3-A1 (a) 08/01/32 % Master Asset Securitization Trust, Series 2003-5-1 06/01/33 % Master Asset Securitization Trust, Series 2003-8-1 09/01/33 % Residential Funding Mortgage Security I, Inc., Series 2004-S4-2A6 04/01/19 % Structured Asset Securities Corporation, Series 1998-11-2B1 (a) 01/01/32 % Structured Asset Securities Corporation, Series 1998-11-2B2 (a) 01/01/32 % Wa-Mu Mortgage Pass-Through Certificates, Series 2003-S3-3A1 05/01/33 % Wells Fargo Mortgage-Backed Securities, Series 2003-16-3A1 12/01/18 % Federal Home Loan Bank - 0.1% FHLB, Series SK-2015-1 08/18/15 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 37.2%(Continued) Maturity Coupon Par Value Value Federal Home Loan Mortgage Corporation - 18.5% FHLMC, Series 2882-UJ 08/01/19 % $ $ FHLMC, Series 2999-ND 07/01/20 % FHLMC, Series 2574-JN 12/01/22 % FHLMC, Series 2690-TV 11/01/25 % FHLMC, Series 3827-HA 11/01/25 % FHLMC, Series 4011-ML 03/01/27 % FHLMC, Series 3113-QC 10/01/31 % FHLMC, Series 3096-LC 11/01/31 % FHLMC, Series 2694-QH 03/01/32 % FHLMC, Series 2750-NE 04/01/32 % FHLMC, Series 2700-PG 05/01/32 % FHLMC, Series 2882-BA 10/01/32 % FHLMC, Series 2733-TD 11/01/32 % FHLMC, Series 2760-PD 12/01/32 % FHLMC, Series 2797-PG 01/01/33 % FHLMC, Series 2943-HE 03/01/33 % FHLMC, Series 2928-NE 04/01/33 % FHLMC, Series 2889-OG 05/01/33 % FHLMC, Series 2911-UE 06/01/33 % FHLMC, Series 3793-UA 06/01/33 % FHLMC, Series 2869-BG 07/01/33 % FHLMC, Series 2874-LD 08/01/33 % FHLMC, Series 2785-GD 10/01/33 % FHLMC, Series 3037-ND 01/01/34 % FHLMC, Series 3210-PC 04/01/34 % FHLMC, Series 3456-NA 10/01/34 % FHLMC, Series 3017-MK 12/01/34 % FHLMC, Series 4011-NP 07/01/39 % FHLMC, Series 3843-JA 04/01/40 % FHLMC, Series 4017-MA 03/01/41 % Federal National Mortgage Association - 8.0% FNMA, Series 2003-89-LC 09/01/18 % FNMA, Series 2002-97-EL 07/01/22 % FNMA, Series 2003-83-PG 06/01/23 % FNMA, Series 2010-86-V 05/01/28 % FNMA, Series 2005-80-BA 04/01/29 % FNMA, Series 2003-69-GJ 12/01/31 % FNMA, Series 2004-8-GD 10/01/32 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MORTGAGE-BACKED SECURITIES - 37.2%(Continued) Maturity Coupon Par Value Value Federal National Mortgage Association - 8.0%(Continued) FNMA, Series 2005-29-QD 08/01/33 % $ $ FNMA, Series 2005-1-HE 09/01/33 % FNMA, Series 2005-86-WD 03/01/34 % FNMA, Pool #MA0584 10/01/40 % Government National Mortgage Association - 1.1% GNMA, Series 2005-25-VB 01/01/24 % GNMA, Series 2001-65-PH 11/01/28 % GNMA, Series 2007-53-GA 10/01/33 % Total Mortgage-Backed Securities(Cost$14,675,894) $ MUNICIPAL BONDS - 4.7% Maturity Coupon Par Value Value Florida State Department of Environmental Protection, Series B, Preservation Revenue, 07/01/21 % $ $ Irvine, California, Unified School District, Special Tax, Revenue, 09/01/17 % North Carolina State Municipal Power Agency #1, Catawba Electric, Series C, Revenue, 01/01/24 % North Carolina State Municipal Power Agency #1, Catawba Electric, Series C, Revenue, 01/01/25 % North Carolina State Municipal Power Agency #1, Catawba Electric, Series C, Revenue, 01/01/26 % North Carolina State Municipal Power Agency #1, Catawba Electric, Series C, Revenue, 01/01/32 % Puerto Rico Infrastructure Financing Authority, Port Authority Project, Series A, Revenue, 06/15/13 % Total Municipal Bonds (Cost $1,825,599) $ FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) ASSET-BACKED SECURITIES - 0.3% Maturity Coupon Par Value Value Vanderbilt Mortgage Finance Company, Series 2002-B-A4 (Cost $121,922) 02/01/26 % $ $ CORPORATE BONDS - 37.8% Maturity Coupon Par Value Value Consumer Discretionary - 4.9% AutoZone, Inc. 11/15/20 % $ $ Macy's Retail Holdings, Inc. 02/15/43 % NBCUniversal Media, LLC 04/01/21 % SABMiller Holdings, Inc., 144A 01/15/17 % Yum! Brands, Inc. 11/01/20 % Consumer Staples - 1.1% Altria Group, Inc. 05/05/21 % Energy - 4.7% Boardwalk Pipelines, LLC 09/15/19 % Kinder Morgan Energy Partners, L.P. 09/01/22 % Southwest Gas Corporation 04/01/22 % Williams Partners, L.P. 11/15/21 % Financials - 6.8% American Express Credit Corporation 03/24/17 % Citigroup, Inc. 08/09/20 % Fairfax Financial Holdings Ltd., 144A 05/15/21 % Fidelity National Financial, Inc. 05/15/17 % Fidelity National Financial, Inc. 09/01/22 % General Electric Capital Corporation 01/07/21 % International Lease Finance Corporation, 144A 09/01/18 % Health Care - 3.3% Cardinal Health, Inc. 06/15/22 % Kaiser Foundation Hospitals, Inc. 04/01/22 % Zimmer Holdings, Inc. 11/30/21 % Industrials - 4.4% Ford Motor Credit Company, LLC 12/15/16 % Penske Truck Leasing Company, L.P., 144A 03/15/18 % FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS - 37.8%(Continued) Maturity Coupon Par Value Value Industrials - 4.4%(Continued) Republic Services, Inc. 05/15/23 % $ $ Ryder Systems, Inc. 03/01/18 % Information Technology - 3.7% Amphenol Corporation 02/01/22 % Arrow Electronics, Inc. 04/01/20 % BMC Software, Inc. 02/15/22 % Materials - 1.7% RPM International, Inc. 11/15/22 % Westlake Chemical Corporation 07/15/22 % Real Estate - 1.4% WEA Finance, LLC, 144A 10/01/16 % Telecommunication Services - 2.1% American Tower Corporation 01/15/18 % Crown Castle Towers, LLC, 144A 08/15/20 % Utilities - 3.7% Duke Energy Corporation 08/15/22 % Exelon Generation Company, LLC 10/01/17 % PPL Energy Supply, LLC 12/15/21 % Total Corporate Bonds(Cost$14,136,593) $ FIRST WESTERN FIXED INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 3.0% Shares Value Invesco Short-Term Investments Trust - Treasury Portfolio - Institutional Shares, 0.02% (b) (Cost $1,186,865) $ Total Investments at Value - 100.0% (Cost $38,248,571) $ Other Assets in Excess of Liabilities-0.0% (c) Net Assets - 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933.This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. (a) Variable rate security.The rate shown is the effective interest rate as of November 30, 2012. (b) Variable rate security.The rate shown is the 7-day effective yield as of November 30, 2012. (c) Percentage rounds to less than 0.1%. See accompanying notes to Schedule of Investments. FIRST WESTERN FIXED INCOME FUND NOTES TO SCHEDULE OF INVESTMENTS November 30, 2012 (Unaudited) 1.Securities Valuation First Western Fixed Income Fund’s (the “Fund”) securities are generally valued using prices provided by an independent pricing service approved by the Fund’s Board of Trustees (the “Board”).The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices.The methods used by the independent pricing service and the quality of valuations so established are reviewed by First Western Capital Management Company (the Fund’s investment adviser) under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board.Short-term debt securities having remaining maturities of sixty days or less at the time of purchase are valued at amortized cost, which approximates market value.Investments in registered investment companies are reported at their respective net asset values as reported by those companies. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs For example, fixed income securities held by the Fund are classified as Level 2 since values are provided by an independent pricing service that utilizes various “other significant observable inputs,” including benchmark yields, reported trades, broker dealer quotes, issuer spreads, benchmark securities, bids, offers, reference data and industry and market events.The inputs or methodology used are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments as of November 30, 2012, by security type: Level 1 Level 2 Level 3 Total U.S. Treasury Obligations $
